UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

AMANDA LUKES, DC,

                             Plaintiff,             6:18-cv-06613-MAT
                                                    DECISION AND ORDER

                vs.

KRE PUBLISHING, LLC, and
RYAN THOMAS BREEN,

                         Defendants.
________________________________________



     Plaintiff Amanda Lukes, D.C., filed the instant Complaint

(Docket No. 1) on August 23, 2018, alleging violations of the

Copyright Act, 17 U.S.C. § 101 et seq.         When Defendants failed to

answer, Plaintiff requested a Clerk’s Entry of Default (Docket

No. 6), which was entered on November 2, 2018 (Docket No. 8).

Also on November 2, 2018, Plaintiff filed a Motion for Default

Judgment   (Docket    No.   9).   Defendants   responded   to    the   motion

(Docket No. 12).

     On May 29, 2019, the Court issued a Decision and Order

(Docket No. 16), denying Plaintiff’s motion without prejudice.

The Court found that, in light of Defendants’ pro se status and

Plaintiff’s failure to show willfulness or prejudice, entry of a

default judgment was not warranted at that time.                Instead, the

Court granted defendants Ryan Thomas Breen (“Breen”) and KRE

Publishing, LLC (“KRE”) an extension of sixty (60) days from May

29, 2019, to file a responsive pleading to Plaintiff’s Complaint.
Defendants     were   advised         that    failure    to   file      a    responsive

pleading     within   sixty      (60)    days    might    result     in      the      Court

granting default judgement in favor of Plaintiff.

      On July 22, 2019, the Court issued a text order noting that

KRE and Breen inadvertently had not been not sent a copy of the

Court’s Decision and Order dated May 29, 2019. Accordingly, the

Court sent, by first-class mail, copies of the Decision and Order

to   Breen   and    KRE    at   the    addresses    indicated      on       the    Summons

(Docket No. 1-2). Because Defendants did not receive a copy of

the Decision and Order, the Court granted them 60 days from the

date of the text order to file an answer and directed them to

notify the Clerk’s Office of their correct mailing addresses.

      On September 26, 2019, the Court received a letter (Docket

No. 18) by fax from a person named Elizabeth De las Casas (“De

las Casas”) suggesting that she is actually a defendant in this

case. She notes that she has been “working diligently to obtain

legal counsel in regards to this case” and that she had “setup a

consult with a firm that [she] believe[s] is interested in [her]

case.”   She    requested       that    the     Court    “allow    [her]          a   short

extension to get [her] affairs in order.” The Court “so ordered”

the letter on September 27, 2019 (Docket No. 18) and granted an

extension      of   time    until      October     30,   2019,     to       answer     the

Complaint. The Clerk of Court was requested to send a copy of the

Order to De las Casas. It does not appear from the filing receipt



                                          -2-
that this was accomplished, most likely because De las Casas had

not filed an appearance in the case and there was no address of

record for her.

     The Court now has added De las Casas as a defendant in this

action.   Her    letter       only   contained        an    email   address,    not   a

physical mailing address. Therefore, this Order shall be sent to

her email address as listed on the docket sheet. It shall also be

sent via regular mail to Breen and KRE at the addresses on the

docket sheet.

     De    las       Casas,   Breen,      and   KRE    are    afforded    one    final

extension of time to respond to the Complaint. Their answers are

due November 30, 2019. Defendants are advised that no further

extensions      of    time    will   be    granted.        Defendants    are   further

advised that if they fail to answer the Complaint, the Court will

grant Plaintiff’s Motion for Default Judgment and enter Judgment

against them, without further notice.

     SO ORDERED.

                                            s/ Michael A. Telesca


                                           HON. MICHAEL A. TELESCA
                                          United States District Judge

Dated:    October 31, 2019
          Rochester, New York.




                                          -3-
